Citation Nr: 0504904	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  97-11 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee for the period prior 
to November 12, 1997.

2. Entitlement to a rating in excess of 30 percent for 
chondromalacia patella of the left knee for the period from a 
November 12, 1997, to December 7, 1997.

3. Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee for the period 
beginning February 1, 1998.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991 and as well as additional periods of active duty for 
training that are not pertinent to this appeal.

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from adverse action by the 
Department of Veterans Affairs (VA) Regional Office (RO) of 
Jackson, Mississippi.  In October 1998, the issue of an 
increased rating for a left knee disorder was remanded to the 
RO for further development.

In January 1999, a 30 percent rating was assigned by the RO 
for the period from November 12, 1997 to December 7, 1997.  
Effective December 8, 1997 through January 31, 1998, a 
temporary total 100 percent rating was assigned.  Thereafter, 
a 10 percent rating was assigned. As the appeal was perfected 
prior to November 12, 1997, the issues for consideration are 
now as reflected on the title page.  The initial 10 percent 
rating from 1994 was the initial rating assigned.  Thus the 
holding in the case of Fenderson v. West, 12 Vet. App. 119 
(1999), is for application.

In an August 1999 Board decision, it was determined that 
entitlement to a rating in excess of 30 percent for 
chondromalacia patella of the left knee for the period from a 
November 12, 1997, to December 7, 1997, was denied.  
Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee for the period 
beginning February 1, 1998, and entitlement to a rating in 
excess of 10 percent for the period prior to November 12, 
1997, was also denied.

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In May 2001, the VA filed a Motion to Remand and To 
Stay Further Proceedings.  By Order dated May 8, 2001, the 
Veterans Claims Court vacated the Board's August 1999 
decision, and remanded the case pursuant to 38 U.S.C.A. § 
7252(a).

In March 2002, the Board undertook additional development of 
the issues currently on appeal.  This development was 
accomplished under regulations then in effect. See 38 C.F.R. 
§ 19.9 (2002).  The veteran and his attorney were notified of 
the development that was undertaken.  The additional 
development was completed and the case was returned to the 
Board.  In March 2003 a Board decision was then entered.

In a March 2003 Board decision, it was determined that 
entitlement to a rating in excess of 30 percent for 
chondromalacia patella of the left knee for the period from a 
November 12, 1997, to December 7, 1997, was denied.  
Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee for the period 
beginning February 1, 1998, and entitlement to a rating in 
excess of 10 percent for the period prior to November 12, 
1997, was also denied.

Thereafter, the veteran appealed the Board's decision to the 
Court. In July 2003, a Joint Motion for Remand was filed. By 
Order dated July 29, 2003, the Veterans Claims Court vacated 
the Board's March 2003 decision, and remanded the case 
pursuant to 38 U.S.C.A. § 7252(a).  The United States Court 
of Appeals for the Federal Circuit (the Federal Circuit) 
invalidated 38 C.F.R. § 19.9 after the Board in March 2002 
had already undertaken development of the appealed claims.  
See Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
Federal Circuit held that initial RO review was necessary 
following any evidentiary development, absent express waiver 
by the appellant.  Thus the Court required RO review of the 
case based on additional evidence obtained, also including 
evidence received following the Board's vacated March 2003 
decision.  Accordingly, the Board in June 2004 remanded the 
case for such development.  

The case has returned to the Board following development and 
RO review in a November 2004 supplemental statement of the 
case.  Board review of the case is now in order.  

The issue of entitlement to a disability rating above the 10 
percent assigned for left knee chondromalacia for the period 
beginning February 1, 1998, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues decided herein has been 
obtained by the RO.

2.  Prior to the November 1997 injury of the left knee, the 
left knee disorder was manifested by pain with no more than 
slight limitation of flexion (to less than a compensable 
degree), without evidence of subluxation or instability.

3.  For the period from November 12, 1997, to December 7, 
1997, the left knee disorder was manifested by severe 
instability.

4.  Also for  the period from November 12, 1997, to December 
7, 1997, the left knee disorder was manifested by pain 
affecting functioning causing continued slight limitation of 
flexion (to less than a compensable degree).


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
chondromalacia patella of the left knee for the period prior 
to November 12, 1997, are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, 3.321, 4.71a, 
Codes 5010-5003, 5257, 5260, 5261 (2004).

2. The criteria for a rating in excess of 30 percent 
chondromalacia patella of the left knee for the period from 
November 12, 1997 to December 7, 1997, based on subluxation 
or lateral instability, are not met. 38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326,3.321, Part 4, 
4.71a, Diagnostic Code 5257 (2004).

3.  The criteria for a separate 10 percent rating, but no 
more, for chondromalacia patella of the left knee resulting 
in limitation of flexion with arthritis and pain affecting 
functional use, are met for the period from November 12, 1997 
to December 7, 1997.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326, 3.321, Part 4, 4.71a, Diagnostic 
Codes 5010-5003, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in an August 2002 letter from the 
Board, as well as by further development letters issued in 
December 2003 and August 2004.  The December 2003 letter 
addressed the Court's July 2003 Order and associated Joint 
Motion for Remand.  In the August 2004 VCAA letter, the 
veteran was informed of information and evidence that he 
should submit in furtherance of his claims, and was informed 
of the assistance VA would provide in obtaining that 
evidence.  He was also then requested to submit all evidence 
in his possession.  By RO decisions and a statement of the 
case and supplements including one issued in November 2004, 
the veteran was informed of development already undertaken, 
as well as evidence of record pertinent to his claims on 
appeal.  

Pertinent VA and private treatment records have been obtained 
and associated with the claims folder.  The veteran was 
notified by the November 2004 supplemental statement of the 
case of his reported sources of medical treatment from which 
replies were received indicating that they had no records of 
treatment of the veteran, or from which no reply was 
received, including Dr. J. S., of Brookhaven, a query letter 
to whom was returned as undeliverable.  

The veteran was afforded hearings before RO hearing officers 
in September 1995 and November 1997.  Transcripts of those 
hearings are contained in the claims folder.  Supplemental 
statements of the case subsequently issued were prepared by 
the respective hearing officers.  The veteran had requested a 
hearing before the Board, but withdrew that request by a 
signed submission in November 2004.  

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Evaluations for Chondromalacia Patella of the Left Knee for 
Periods prior to November 12, 1997, and from November 12, 
1997 to December 7, 1997

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2004).

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45 (2004); DeLuca v. 
Brown,  8 Vet. App. 202 (1995).

In addition, the Board points out that separate disability 
ratings may be assignable for knee disabilities.  In 
VAOPGCPREC 23-97; 62 Fed.Reg. 63604 (1997), VA General 
Counsel held that arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 (5010), for 
limitation of motion, and under Diagnostic Code 5257, for 
other disability of the knee including subluxation or lateral 
instability.  Also, VAOPGCPREC 9-98; 63 Fed.Reg. 56704 (1998) 
indicates that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero- 
percent rating or that there be painful motion of the knee.  
See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  

Degenerative arthritis is rated according to limitation of 
motion for the joint or joints involved.  Where limitation of 
motion is non-compensable, a rating of 10 percent is assigned 
for each major joint or group of minor joints affected by 
limitation of motion to be combined not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).  Traumatic arthritis is 
rated as degenerative arthritis. Diagnostic Code 5010.

Limitation of flexion under Code 5260 is assigned a zero 
percent evaluation where flexion is limited to 60 degrees; a 
10 percent evaluation when flexion is limited to 45 degrees; 
and a 20 percent evaluation when flexion is limited to 30 
degrees.  A 30 percent evaluation is assigned under this code 
when flexion is limited to 15 degrees. Limitation of 
extension under Code 5261 is assigned a 10 percent evaluation 
when extension is limited to 10 degrees; and a 20 percent 
evaluation when extension is limited to 15 degrees.  A 30 
percent evaluation is assigned under this code when extension 
is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260-5261 (2004).

Under Diagnostic Code 5257, a 10 percent evaluation will be 
assigned where the disability is slight impairment of the 
knee, including recurrent subluxation or lateral instability; 
a 20 percent for moderate impairment of the knee; and 30 
percent for severe knee impairment.

Under Diagnostic Code 5258, an evaluation of 20 percent is 
assigned where the cartilage is dislocated, with frequent 
episodes of locking, pain, and effusion.  Under Diagnostic 
Code 5259, a 10 percent evaluation is assigned for removal of 
the semilunar cartilage, symptomatic.  Full motion of the 
knee is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II.

On VA examination in February 1995, the veteran reported an 
onset of knee pain due to repeated "bumping" of his knees 
during service while getting in and out of a Bradley vehicle.  
He complained of swelling and pain in both lower extremities.  
On physical examination, it was noted that the veteran was 
able to move about with a satisfactory gait pattern, without 
a definite limp.  Range of motion testing reflected from full 
extension to 135 degrees of flexion with bilateral crepitus 
in both knees. Tenderness to palpation of the patellofemoral 
joints was also demonstrated.  X-rays showed bilateral mild 
narrowing involving the medial joint compartments of both 
knees, and the diagnostic impression was bilateral 
chondromalacia.

Historically, service connection for bilateral chondromalacia 
was granted by an April 1995 rating decision, and a non-
compensable rating was assigned.  Pertinent evidence to this 
decision was a medical history completed during a period of 
active duty that included a reference to a knee disability.  
Results from the February 1995 VA examination were also 
considered.

April 1995 VA X-rays of the knees again showed mild medical 
joint compartment narrowing bilaterally, without other 
significant abnormalities.  The examiner noted complained-of 
moderate bilateral knee pain.  

At an RO hearing in September 1995 the veteran testified he 
had swelling and tenderness in his knees when he did a lot of 
walking or when standing for long intervals.  He testified 
that he worked at a warehouse and had to walk or remain on 
his feet much of the time, precipitating symptoms in the 
knee.  He added that he took Motrin for knee pain, and this 
helped a lot.  He added that recently his knees had begun to 
at times give out, primarily in the morning such as when 
getting up from the kitchen table.  He testified that the 
most recent incidence of giving out occurred in the week 
prior to the hearing.  He explained that he generally did not 
use a cane or brace because he could generally tell when his 
knees would give out.  He added that he had been told by 
physicians that his knees lacked tissue, resulting in a bone-
against-bone condition that was causing a lot of pain.  The 
physicians reportedly discussed with him treatment options 
including either silicon implants in the knees to provide 
cushioning, or total knee replacement.  

By a rating decision dated in April 1996, separate ratings 
for the chondromalacia of each knee were assigned, with the 
disability rating for the left knee remaining noncompensable.  
In a January 1997 rating decision, the disability evaluation 
for each knee was increased to 10 percent, effective from 
November 4, 1994, the date of his original claim. This action 
followed a January 1997 VA examination which showed motion in 
the left knee from full extension to 130 degrees of flexion 
with complaints of pain on motion.  No redness, heat or 
swelling of the knee was shown.  There was tenderness to 
palpation of the patellofemoral joint of the left knee, but 
no instability was noted in the left knee.  The veteran had a 
poor ability to heel and toe walk.  The diagnostic impression 
was bilateral chondromalacia patella, right more symptomatic.  
X-ray studies showed no significant bony or soft tissue 
abnormalities.  The joint spaces were well maintained.

VA medical records dated from June 1996 to November 1997 
essentially show treatment for right and left knee 
complaints.  A November 1997 record reflects that the veteran 
complained of left knee pain with locking and popping of the 
knee.  X-rays revealed mild, early degenerative joint 
disease.  

Private medical records reflect that the veteran was seen in 
November 1997 complaining of left knee pain and swelling.  It 
was noted that he twisted his left knee after stepping out of 
a bus on November 12, 1997.  The diagnostic impression was 
probable medial collateral ligament tear, possible medial 
meniscus tear.  On medical treatment evaluation the veteran 
described a 6 out of 10 level of pain (on a scale of zero to 
10, 10 being worst), a 3 out of 10 level of swelling, and a 
10 out of 10 level of instability for his left knee.  He 
ambulated using crutches, and was taking Motrin for pain.  On 
examination testing, there was 1+ effusion in the left knee, 
but no instability was found.  Thigh measurements were 19.5 
on the left and 19 on the right, showing atrophy in the right 
thigh, not the left.  Range of motion was to one degree of 
extension on the left compared to nine degrees on the right, 
and to 104 degrees of flexion on the left compared to 127 
degrees on the right.  Treatment included rehabilitation, a 
knee brace, and non-steroidal anti-inflammatory drugs.  

One late-November-1997 VA treatment record noted that the 
veteran had been given a hinged knee brace by a non-VA 
medical source.  Examination at that VA visit revealed no 
effusion, a medial collateral ligament tear, a positive 
McMurray's sign with audible popping, and negative Lachman's 
and pivot signs.  X-rays showed early degenerative joint 
disease.  

At a November 1997 RO hearing, the veteran testified that his 
left knee gives out, with difficulty going down steps, and 
imbalance exacerbated with difficulties also with the right 
knee.  He testified that he had roughly equal levels of pain 
and instability in the right and left knees.  He reported 
that he had pain that went up the back of both legs, but he 
attributed this to his plantar fascitis.  He added that 
presently he used a cane for his right knee, and took Motrin 
for pain.  

A December 1997 private medical record reveals that an MRI 
study showed a 2 mm popliteal cyst and chondromalacia of the 
medial femoral condyle.  The veteran complained of a great 
deal of pain in the knee.  A medial meniscectomy and 
articular cartilage arthroscopy was performed on the left 
knee on December 8, 1997.

Thereafter, the RO assigned a temporary 100 percent rating 
for convalescence for the left knee disability under the 
provisions of 38 C.F.R. § 4.30 effective from December 8, 
1997, to January 31, 1997, with a 10 percent rating assigned 
effective from February 1, 1998. A July 1998 statement from 
the veteran's private physician reflected that the veteran 
was off of work from November 1997 to February 1998 due to a 
cartilage and meniscus injury to his left knee.  It was noted 
that the veteran had articular cartilage shaving for 
chondromalacia of his knee which required time to heal.

As noted, it has been reported that there was an injury to 
the left knee on November 12, 1997, that has resulted in the 
increased rating of 30 percent being assigned. Prior to that 
time, a 10 percent rating had been assigned.  That rating was 
predicated on physical examination reports, including the 
January 1997 VA examination report, which revealed that the 
right knee was more symptomatic than the left.  It was noted 
that there was some complaint of pain in the left knee, with 
a positive patella grind test. There was motion from 0 to 130 
degrees, and there was no evidence of instability. These 
findings are consistent with the 10 percent rating assigned 
for the period prior to November 12, 1997.  The rating was 
assigned based on limitation of flexion with pain affecting 
functional use resulting in impairment equivalent to that of 
limitation of flexion warranting a 10 percent evaluation.  

The Board has considered the veteran's noted minimal 
arthritis during the period prior to November 12, 1997, as 
shown by X-ray, and associated pain-related symptoms 
affecting functional use.  However, for this period, 
objective findings do not show more than minimal limitation-
of-motion-associated loss of functional use including due to 
pain, weakened movement, excess fatigability, or 
incoordination, and hence these limitations during this 
period do not warrant a disability rating higher than the 
assigned 10 percent.  38 C.F.R. §§ 4.40 and 4.45; DeLuca.  
The preponderance of the evidence is against assignment of 
the next-higher, 20 percent evaluation for the left knee 
disorder, for pain or other functional impairment including 
limitation of flexion of the knee, for the period prior to 
November 12, 1997.

During the period from November 12, 1997 to December 7, 1997, 
the veteran also had some limitation of flexion, as 
demonstrated by private treatment evaluation in November 
1997.  This limitation of flexion, when considered together 
with associated pain and limitation of functioning, in this 
case warrants a separate rating for limitation of motion 
including due to arthritis-related pain, with a separate 10 
percent disability rating assigned for this period under 
Diagnostic Code 5260.  There is no evidence of improvement of 
this impairment during this period, and there is rather 
evidence of continuation of this impairment during this 
period.  X-ray evidence of arthritis is present for this 
period, supporting the veteran's contentions of pain.  Thus, 
though range of motion as found on examination would not 
itself warrant a 10 percent evaluation under Diagnostic Code 
5260, that rating, based on limitation of flexion to less 
than a compensable degree, continues to most nearly 
approximate the level of disability for the period from 
November 12, 1997 to December 7, 1997, based on arthritis and 
associated pain with limitation of functional use equivalent 
to compensable limitation of flexion of the leg.  38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5260; DeLuca.  The 
preponderance of the evidence is against assignment of the 
next-higher, 20 percent rating, for arthritic limitation of 
motion with disabling pain functionally equivalent to a 
limitation of flexion to 30 degrees.  

The separate, 30 percent evaluation also assigned for 
instability of the left knee is also appropriate for this 
period from November 12, 1997 to December 7, 1997.  
VAOPGCPREC 23-97; VAOPGCPREC 9-98.  This is the maximum 
schedular rating assignable for instability of the knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  There is no 
indication in this case that an extraschedular rating is 
warranted for left knee instability during this period.  The 
veteran has not contended, and the evidence does not show, 
that the veteran's left knee disability during this period 
caused marked interference with employment or required 
frequent periods of hospitalization.  Hence, referral to the 
Under Secretary for Benefits for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2004).

In reviewing the ratings assigned for the service-connected 
left knee disability, and in light of the 30 percent rating 
assigned by the RO for the period of time from November 12, 
1997, to December 8, 1997, as noted above, the Board has 
considered the principles with regard to "staged" ratings 
discussed in Fenderson v. West, 12 Vet. App. 119 (1999).  
Examining the separate, 30 percent disability rating assigned 
for the left knee based on subluxation or lateral 
instability, effective from November 12, 1997 to December 7, 
1997, the Board concludes the effective date chosen for this 
disability rating was in accord with the principles of 38 
U.S.C.A. § 5110(a) (West 2002), 38 C.F.R. § 3.400(o) (2004), 
as there is no clinical record dated earlier than November 
12, 1997, or the date of the "twisting" injury which 
ultimately resulted in the December 1997 surgery on the left 
knee, from which it is factually ascertainable that an 
increase in the disability for the veteran's left knee 
disorder had occurred.

To the extent the veteran's appealed claims are denied, the 
preponderance of the evidence is against the claims, and, 
therefore, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Regarding the veteran's statements and testimony addressing 
the severity of his left knee disorder, the Board notes that 
lay persons are not competent to offer medical opinions; 
where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Hence, while the 
Board has considered the veteran's contentions regarding 
disabling pain, unobserved giving way, or other 
symptomatology unobserved by medical examiners, the Board has 
only given weight to those symptoms to the extent that they 
have been support by objective medical findings.  

The Board has reviewed the entire record and finds that the 
percentage ratings assigned by virtue of this decision 
reflect the most disabling the left knee chondromalacia has 
been for the rating periods in question.  Thus, the Board 
concludes that additional stages for ratings within these 
periods for the left knee chondromalacia are not warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to a rating in excess of 10 percent for the 
period prior to November 12, 1997, is denied.

Entitlement to a rating in excess of 30 percent for 
chondromalacia patella of the left knee, based on subluxation 
or lateral instability, for the period from a November 12, 
1997, to December 7, 1997, is denied.

Entitlement to a separate, 10 percent rating, but no more, 
for chondromalacia patella of the left knee, based on 
limitation of functional use on flexion, is granted for the 
period from a November 12, 1997, to December 7, 1997  The 
appeal is allowed to this extent subject to the law and 
regulations governing the award of monetary benefits.


REMAND

For the period beginning February 1, 1998, the issue on 
appeal is one of entitlement to a disability rating in excess 
of 10 percent for chondromalacia patella.  

During December 2003 VA treatment, records reveal that the 
veteran complained of pain rated at 10 on a zero to 10 scale, 
and persisting for the past three months, with associated 
decreased sleep, decreased appetite, and decreased physical 
activity.  He described the pain as aching, sharp, and 
constant.  He reported that this was multiple joint pain 
bilaterally affecting the feet, knees, elbows, and shoulders.  
He reported also having suicidal tendencies due to this 
chronic multiple joint pain.  On examination, there was 
extremely slight knee tenderness.  The examiner diagnosed 
arthritis of unknown cause, possibly Reiter's syndrome.  

This recent self-reported marked increase in disability 
associated with pain in joints including the left knee, must 
be considered to assess the level of disability in the most 
recent rating period for the veteran's left knee 
chondromalacia, beginning February 1, 1998.  Accordingly, a 
contemporaneous VA examination is in order, to ascertain the 
full nature and extent of impairment due to the veteran's 
service-connected chondromalacia of the left knee.  The Court 
has held that VA's duty to assist a veteran in obtaining and 
developing available facts and evidence to support a claim 
includes obtaining an adequate and contemporaneous VA 
examination which takes into account the records of prior 
medical treatment. Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Accordingly, the case is remanded for the following:

1.  With the veteran's assistance, any 
additional treatment records, 
particularly those for the veteran's 
reported severely disabling pain 
affecting the left knee, should be 
obtained.  The RO should inform the 
veteran of the outcome of each records 
request.  If attempts to secure newly 
identified private records fail, the RO 
must notify the veteran that he is 
responsible for securing these records 
if he desires that VA consider them.  
All records and responses received 
should be associated with the claims 
folder.  

2.  Thereafter, the veteran should be 
afforded an appropriate VA 
examination to assess the nature and 
severity of his left knee 
chondromalacia and record all 
pertinent orthopedic findings.  All 
current disability of that knee 
should be addressed.  The claims 
folder must be provided to the 
examiner for review for the 
examination.  All questions posed to 
the examiner in this remand must be 
addressed and explained in full.  All 
indicated tests and studies should be 
accomplished.  The examiner should 
address current disability of the 
left knee in accordance with the 
latest AMIE worksheet for evaluating 
knee disorders, including based on 
subluxation and lateral instability, 
limitation of flexion or extension, 
or other functional impairment.  The 
examiner is to provide a detailed 
review of the veteran's history, 
current complaints, and the nature 
and extent of any current disability.  

The examiner must comment on the 
presence or absence of associated 
pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy indicative of disuse, and the 
functional loss resulting from any 
such manifestations; if feasible, 
these determinations should be 
expressed in terms of additional leg 
range-of-motion loss due to any 
weakened movement, excess 
fatigability or incoordination.  The 
examiner must also provide an opinion 
as to the degree of any functional 
loss that is likely to result either 
from a flare-up of symptoms or on 
extended use.  If the examiner is 
unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare-up that 
fact should be so stated.

3.  Thereafter, the remanded claim 
must be appropriately readjudicated.  
Staged ratings should be considered, 
pursuant to Fenderson v. West, 12 
Vet. App. 119 (1999).  If the 
determination remains to any extent 
adverse to the veteran, he and his 
representative must be provided a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded the applicable time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


